Citation Nr: 0525720	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  99-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected medial 
meniscectomy of the left knee with traumatic arthritis.  

2.  Entitlement to service connection for right knee 
degenerative joint disease (DJD), to include as secondary to 
service-connected medial meniscectomy of the left knee with 
traumatic arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976 and a period of active duty for training from 
June 28, 1981, to July 11, 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Waco. Texas.  

While further delay in the processing of this appeal is 
unfortunate, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

Essentially, it is the veteran's contention that he has a 
psychiatric condition and a right knee disorder that are 
secondary to his service-connected residuals of a left knee 
medial meniscectomy of the left knee with traumatic 
arthritis.  

The record is replete with post service treatment for the 
left knee.  Treatment records for the right knee originated 
in early 1997 and psychiatric complaints appear to have begun 
in the late 1990s.  Current diagnoses are chronic, major 
depression and mild DJD of the right knee.  

Of record are VA examinations which address the etiology of 
the veteran's currently diagnosed major depression and right 
knee DJD.  The Board also notes that at the time of the 1998 
examination the examiner found no right knee disorder 
although subsequently conducted X-rays showed mild DJD in 
both knees.  Records dated subsequent to that examination 
have confirmed that DJD of the right knee is present.  The 
Board also notes that the record includes a VA examiner's 
notation in April 2000 that the veteran's depressed mood was 
"possibly related" to his service-connected disorder.  In 
contrast, the VA psychiatrist, in February 2003 stated that 
he did not see depression being brought on by the knees.  
However, it did not give any basis for this opinion.

It is the Board's conclusion that these examinations are 
inadequate to properly address the questions currently before 
the Board.  It is noted that the record does not reflect that 
either VA physician in 1998 or 2003 reviewed the claims file 
prior to offering their opinion, and no rationale for their 
opinions has been provided.  Additionally, the veteran's 
representative has requested that contemporaneous 
examinations be conducted to address the veteran's claims.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric or right knee conditions 
on appeal for any records that are not 
currently included in the clams file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  

2.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a psychiatric 
disorder, currently diagnosed as major 
depression, which was caused or 
aggravated by service-connected residuals 
of a medial meniscectomy of the left knee 
with traumatic arthritis.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any psychiatric disorder 
that may be present is causally related 
to any incident of service or whether it 
is at least as likely as not that it was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service 
connected left knee disorder.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a right knee 
disorder, currently diagnosed as DJD of 
the right knee, which was caused or 
aggravated by his service-connected 
residuals of a medial meniscectomy of the 
left knee with traumatic arthritis.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any right knee disorder 
that may be present is causally related 
to any incident of service or whether it 
is at least as likely as not that it was 
caused or aggravated (worsening of 
underlying condition versus temporary 
flare-up of symptoms) by his service 
connected left knee disorder.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	
                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




